Judgment of conviction of the Orange County Children’s Court, and order denying appellant’s motion to vacate and set aside said judgment, unanimously affirmed, without costs. There is before us, furnished by the district attorney, a certified copy of the birth certificate of the appellant’s child showing him to have been under sixteen years of age at the time of the judgment and order. In our opinion, the Children’s Court Act (Laws of 1922, chap. 547, as amd.) furnishes a sufficient basis in support of the judgment and order appealed from and is not inconsistent with the prior judgment of divorce entered March 5, 1921. Present — Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ.